Title: To Alexander Hamilton from Jonathan Dayton, 21 November 1799
From: Dayton, Jonathan
To: Hamilton, Alexander


Elizabeth town [New Jersey], Novr 21st 1799
My Dear General,
I write to you in confidence, & altho’ in the language, yet not in the temper of complaint. A practice has prevailed with some of the Regts. in your Division of drawing mony & rations on acct. without regular rolls & returns. This, I am sure, needs only to be known by you in order to be reprobated & corrected, for it’s tendency is most pernicious not only in encouraging indolence, inattention & incorrectness in officers, & in rendering the accts. more complicated & confused, but in destroying that real check on Regimental Paymasters & Quarter Masters which a prior ascertainment of the exact sum & quantity to be issued, will always afford. In the case of pay, whilst a Regiment was dispersed throughout it’s recruiting districts, this irregular mode of issues of mony on acct. was necessarily resorted to, but ought certainly not to be continued a moment after it is collected as at present. In the instance of rations, it was never under any circumstances, or in any situation to be justified, because they were to be drawn on a simple return not founded on any muster or other roll, & easy to be made out even by a Non-commissioned officer.
I am so intent upon serving immediately under you in the event of a war & of your being ordered upon an important expedition, that I cannot avoid sometimes to feel & act as if I were now in service, & indulge myself in observations tending to promote it’s good. If it deserve the appellation of officiousness, I shall rely upon your well-known candor & upon your intimate knowledge of me, to apply to it the epithets of honest & well meant, & to pardon me for seeming to interfere in matters in which, at the present moment, I have no direct concern.
Do you expect to visit Elizabeth town on your way to the cantonment at Scotch plains within ten days, or have you altogether abandoned the intention of paying the troops another visit this fall? On the first or second of December, I shall go to Philadelphia & shall hope to receive from you there frequent communications on military & other subjects.
Very sincerely & affecty

Jona: Dayton


In corresponding with you thro’ the channell of the public mail, it is desireable that my letters should be so addressed, as not to expose them to be opened by your Aids or Secretaries; is the style of superscription on the cover of this letter the proper one to avoid that risk?

Majr. Genl. Hamilton

